     Case 2:17-cv-01522-JCM-DJA Document 86
                                         84 Filed 04/27/20
                                                  04/23/20 Page 1 of 3



 1   Jeff Silvestri, Esq. (NSBN 5779)
     Rory T. Kay, Esq. (NSBN 12416)
 2   Sarah Ferguson, Esq. (NSBN 14515)
     MCDONALD CARANO LLP
 3   2300 West Sahara Avenue, Suite 1200
     Las Vegas, NV 89102
 4   Telephone: (702) 873-4100
     Facsimile: (702) 873-9966
 5   jsilvestri@mcdonaldcarano.com
     rkay@mcdonaldcarano.com
 6   sferguson@mcdonaldcarano.com

 7   Thomas J. Wimbiscus, Esq. (admitted pro hac vice)
     Christopher V. Carani, Esq. (admitted pro hac vice)
 8   Philipp Ruben, Esq. (admitted pro hac vice)
     MCANDREWS, HELD & MALLOY, LTD.
 9   500 West Madison Street, 34th Floor
     Chicago, IL 60661
10   Telephone: (312) 775-8000
     twimbiscus@mcandrews-ip.com
11   ccarani@mcandrews-ip.com
     pruben@mcandrews-ip.com
12
     Attorneys for Defendant Ashley Furniture
13   Industries, Inc.

14
                                UNITED STATES DISTRICT COURT
15
                                        DISTRICT OF NEVADA
16

17   BOND MANUFACTURING CO., INC., a                   CASE NO.: 2:17-cv-01522-JCM-DJA
     California corporation
18
                           Plaintiff,                  STIPULATION TO STAY BRIEFING OF
19                                                     DEFENDANT ASHLEY’S MOTION TO
     vs.                                               STRIKE
20

21   ASHLEY FURNITURE INDUSTRIES, INC., a                           (Second Request)
     Wisconsin corporation,
22
                           Defendant.
23

24          Pursuant to Local Rules IA 6-1, 6-2, and 7-1, Plaintiff BOND MANUFACTURING CO.,

25   INC. (“Bond”) and Defendant ASHLEY FURNITURE INDUSTRIES, INC. ("Ashley"), by and

26   through their undersigned counsel, submit this Stipulation to Stay Briefing of Ashley’s Motion to

27   Strike Bond’s Infringement Contentions, or in the Alternative, Motion to Compel Amendment of

28
     Case 2:17-cv-01522-JCM-DJA Document 86
                                         84 Filed 04/27/20
                                                  04/23/20 Page 2 of 3



 1   Same (“Motion to Strike”). See Motion to Strike, ECF No. 70; Order On Stipulation To Stay

 2   Briefing On Defendant Ashley’s Motion To Strike, ECF No. 75.

 3          The Parties’ prior stay was contingent upon Ashley’s assessment of Bond’s compliance

 4   with LPR 1-6 and 1-7 disclosures. Id. Bond’s deadline to oppose the Motion to Strike was April

 5   20, 2020, but Bond believes it cannot fully supplement its patent infringement disclosures until

 6   Ashley responds to Bond’s outstanding discovery requests. However, due to COVID-19, Ashley

 7   is unable to complete its responses to the requests at this time. Ashley is headquartered in

 8   Wisconsin and Florida, both of which are under stay at home orders, effectively eliminating its

 9   employee’s access to documents necessary for discovery responses.           Communication with

10   necessary parties in China, as well as access to essential documents and information in that

11   country, is difficult if not impossible given the global pandemic.

12          Additionally, though the deadline to oppose the Motion to Strike has passed, good cause

13   exists under LR IA 6-1(a) to extend the time for the same. The national health emergency has

14   made communications difficult, and despite diligence from the parties, counsel could not complete

15   a stipulation in advance of the deadline. Nevertheless, both parties agree that the briefing should

16   be extended, especially given their separate request to extend the deadlines identified in the

17   scheduling order out 90 days.

18          Accordingly, compelling circumstances exist that justify the requested stay of briefing.

19   The Parties have agreed to a prolonged extension to accommodate the current uncertain

20

21

22

23

24

25

26

27

28


                                                Page 2 of 3
     Case 2:17-cv-01522-JCM-DJA Document 86
                                         84 Filed 04/27/20
                                                  04/23/20 Page 3 of 3



 1   circumstances. Bond’s Response shall be due in 90 days, on July 20, 2020 with Ashley’s Reply

 2   due in the ordinary course.

 3    DATED this 23rd day of April, 2020.      DATED this 23rd day of April, 2020
 4    WEIDE & MILLER, LTD.                     McDONALD CARANO LLP
 5
       /s/ F. Christopher Austin               /s/ Rory T. Kay
 6    F. Christopher Austin, Esq. (NSBN 6559) Jeff Silvestri, Esq. (NSBN 5779)
      10655 Park Run Drive, Suite 100         Rory T. Kay, Esq. (NSBN 12416)
 7    Las Vegas, NV 89144                     Sarah Ferguson, Esq. (NSBN 14515)
                                              2300 West Sahara Avenue, Suite 1200
 8    Attorneys for Plaintiff,                Las Vegas, NV 89102
      Bond Manufacturing Co., Inc.
 9                                            Thomas J. Wimbiscus, Esq.
                                              (admitted pro hac vice)
10                                            Christopher V. Carani, Esq.
                                              (admitted pro hac vice)
11                                            Philipp Ruben, Esq.
                                              (admitted pro hac vice)
12                                            500 West Madison Street, 34th Floor
                                              Chicago, IL 60661
13
                                               Attorneys for Defendant,
14                                             Ashley Furniture Industries, Inc.

15

16                                             IT IS SO ORDERED.
17                                             ___________________________________
18                                             UNITED STATES MAGISTRATE JUDGE

19                                             DATED: April 27, 2020

20

21

22

23

24

25

26

27

28


                                             Page 3 of 3
